From Johnston.
The answer denied that the will had directed such a           (342) division of the lands, and the clause in question was in the following words:
"Item: I give and bequeath to my son, William Henry Guy, the tract of land whereon I now live, including the plantation, together with all theappurtenances thereunto belonging." After giving to his son several negroes, he thus proceeds: "The residue of my property to be equally divided between my son, William Henry Guy, and my daughter, Ann Eliza Helme."
It appeared that the testator was possessed of many tracts of land, acquired at different times and composing a large body, and lived on a tract which was called "the Ben. Radcliffe tract"; many of the other tracts had also names by which they were distinguished.
From all the circumstances of this case it seems impossible to doubt about the meaning of the testator. He had a large body of land composed of different tracts, and known by different names. The one he levied on was called the "Ben. Radcliffe tract," and he devises the tract on which helived to his son, William Henry, together with all the appurtenances.
Had he said "the lands" on which he lived, there might have been doubt; but we are clear that, according to the manner in which he has
expressed himself, the devise extends no further than to that distinct tract; and the word "appurtenances" can have no other or greater meaning than to comprehend things in the nature of incidents to this tract. There must be a decree for partition. *Page 250 
(343)